Citation Nr: 9910626	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-06 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code, for periods of enrollment prior to January 17, 1996.


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The appellant, who is the veteran's daughter, 
appealed that decision to the Board. 


FINDINGS OF FACT

1.  In December 1996, the veteran was notified of the award 
of a permanent and total rating, effective July 21, 1995.  

2.  On January 3, 1997, the VA received the appellant's 
application for Chapter 35 benefits.  

3.  In March 1997, the VA received an enrollment 
certification from St. Mary's University showing periods of 
enrollment for the appellant from August 22, 1995 through 
December 15, 1995, and various periods of enrollment from 
January 17, 1996 through December 13, 1996.


CONCLUSION OF LAW

The criteria for entitlement to retroactive DEA benefits for 
any period of enrollment prior to December 1, 1994, have not 
been met.  38 U.S.C.A. §§ 3500, 5107 (West 1991); 38 C.F.R. 
§§ 21.3002, 21.4131 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to the payment of 
Chapter 35 educational assistance benefits from August 22, 
1995, the first date that she entered school following the 
July 21, 1995, effective date of her father's permanent and 
total rating.  The appellant asserts that she would have 
filed her application earlier if the VA had processed her 
father's claim in a more timely manner.  She notes that 
although her father's permanent and total rating was 
effective July 21, 1995, he was not notified of this 
determination until December 17, 1996.  The appellant 
maintains that if the VA had not taken so long in its 
decision-making process she would have submitted an earlier 
claim.  She contends that the Chapter 35 award should be made 
retroactive to the effective date of her father's permanent 
and total rating. 

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
has a permanent and total disability rating.  38 U.S.C.A. § 
3501(a)(1)(A)(ii) (West 1991); 38 C.F.R. § 21.3021(a)(1)(ii) 
(1998). Further, the law provides that if the effective date 
of the permanent and total disability rating occurs after the 
child has reached 18 but before he or she has reached 26, the 
beginning date of eligibility will be the effective date of 
the rating or the date of notification to the veteran from 
whom the child derives eligibility, whichever is more 
advantageous to the child.  38 U.S.C.A. § 3512(a)(3) (West 
1991); 38 C.F.R. § 21.3041(b)(2)(ii) (1998).  

However, a specific claim must be filed in order for 
educational assistance benefits to be paid.  38 C.F.R. 
§ 21.3030 (1998).  Moreover, regulations governing the 
payment of DEA benefits indicate that the commencing date of 
an award of educational assistance allowance will be no 
earlier than one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. § 21.4131(a)(2) (1998). 

The record shows, and the appellant does not dispute, that in 
December 1996 the veteran was notified of the award of a 
permanent and total rating, effective July 21, 1995.  Soon 
thereafter, the appellant submitted an application for 
Chapter 35 benefits which was received by the Austin, Texas, 
RO on January 3, 1997, along with student account records 
from St. Mary's University.  

In February 1997, the appellant was informed of her 
eligibility for Chapter 35 benefits.  Later that month, the 
RO received a letter from the veteran requesting whether the 
appellant would receive retroactive compensation for the 
period of enrollment at St. Mary's University from July 1995 
through June 1996.  In March 1997, the RO requested, and the 
appellant submitted, an enrollment certification from St. 
Mary's University, showing enrollment from August 22, 1995 
through December 15, 1995 and various periods of enrollment 
from January 17, 1996 through December 13, 1996.  Thereafter, 
the RO informed the appellant that her Chapter 35 award could 
not begin before March 17, 1996, the date of receipt of her 
enrollment certification.    

In April 1997, the Waco, Texas, RO sent a letter to the 
veteran indicating that the appellant could elect a beginning 
date for Chapter 35 benefits effective the beginning date of 
her entitlement on July 21, 1995, or effective the date of 
notification to the veteran of her entitlement on December 
17, 1996.  The Waco RO indicated that it appeared to be more 
advantageous for the appellant to elect the beginning date of 
July 21, 1995, if she was in school at that time.  
Thereafter, the appellant submitted a statement to the 
Muskogee RO in which she elected the beginning date of August 
22, 1995, the date she began school, as the effective date 
for Chapter 35 benefits.

In response, the RO notified the appellant in September 1997 
that under the law she could be awarded Chapter 35 benefits 
only one year prior from the date her application was 
received by the VA.  The RO indicated that her application 
was received on January 3, 1997, and a copy of the remittance 
stub for her student billing account was received on January 
13, 1997.  The RO noted that because it did not request that 
she submit an official enrollment certification, benefits 
were authorized from January 17, 1996, one year from the date 
of her implied enrollment at St. Mary's University.  The RO 
noted that her enrollment certification was received on March 
17, 1997, and, under normal circumstances, the beginning date 
of VA education benefits could not be earlier than one year 
prior to the date of receipt of the enrollment certification 
or application, whichever was received later.  However, the 
RO informed the appellant that her education benefits were 
authorized from January 3, 1996, one year from the date the 
VA received her implied enrollment. 

A review of the pertinent facts indicates that confusing, and 
at times apparently conflicting, information was sent to the 
appellant, particularly with respect to the matter of an 
election regarding the commencing date of the period of 
eligibility as opposed to the commencing date of entitlement 
to an award or payment of educational assistance.  However, 
the fact remains that VA is bound by the law.  In this case, 
the law clearly states that the commencing date of an award 
of educational assistance allowance will be no earlier than 
one year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  

As noted, the appellant's application was received by VA on 
January 3, 1997.  Either at that point, or at least by 
January 31, 1997, VA received an account of student billing 
from St. Mary's University.  Although an enrollment 
certification was not received until March 17, 1997, and the 
appellant originally was informed that her commencing date 
for Chapter 35 benefits was March 17, 1996, one year prior to 
receipt of the enrollment certification, the RO acknowledged 
its failure to immediately request the submission of an 
enrollment certification and correctly determined that the 
appellant was entitled to Chapter 35 benefits as of January 
3, 1996, one year prior to receipt of her application.  As 
the enrollment certification indicated that the appellant was 
not enrolled for the period January 3 through January 16, 
1996, the RO correctly noted that the first date for which 
Chapter 35 benefits could be paid was January 17, 1996, and 
for periods of enrollment thereafter. 

The appellant has intimated that fairness dictates that she 
be awarded retroactive education benefits prior to January 
17, 1996.  According to the appellant, the VA's failure to 
notify the veteran of his award of a permanent and total 
disability rating at an earlier date caused a delay in her 
ability to apply for Chapter 35 benefits.  She believes that 
the RO should grant retroactive benefits for periods of 
enrollment prior to one year before her application was 
received.

However, in a similar situation, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that a claimant of 
Chapter 35 educational benefits is not entitled to 
retroactive benefits if his or her education was not impeded 
or interrupted by the VA's delay in granting service 
connection for his or her father's death.  See Erspamer v. 
Brown, 9 Vet. App.  507, 508-9 (1996).  The Court predicated 
its decision on 38 U.S.C.A. § 3500, which reflects that 
Chapter 35 benefits were instituted to provide children 
educational opportunities which would otherwise be impeded or 
interrupted by reason of the disability or death of a parent 
from a disease incurred in service, and to ensure that such 
children were aided in attaining the educational status which 
they might have aspired to and obtained if the parent had not 
become disabled or died.  Id. at 509.  

Clearly, in this case, the appellant's education was not 
impeded or interrupted by any perceived delay on the part of 
the VA to notify the veteran of an award of  a permanent and 
total disability rating, and there is no evidence that the 
appellant began her education expecting reimbursement from 
the VA for educational expenses.  The record reflects that 
the appellant filed an application for Chapter 35 education 
benefits in January 1997, after completing 4-1/2 years of 
college.  In fact, the record indicates that the appellant 
graduated in December 1996, the month prior to filing her 
Chapter 35 application.  Thus, while the Board is sympathetic 
to the appellant's arguments, the Board notes that similar 
arguments were clearly rejected by the Court in Erspamer.  
The Board is similarly not persuaded by the appellant's 
assertions in this case, particularly when the facts of this 
case are considered in light of the governing legal criteria.

Further, the Court also noted in Erspamer that the 
appellant's assertion that his delay in applying for Chapter 
35 benefits was due to the VA's untimely adjudication of the 
underlying claim which granted service connection for the 
cause of the veteran's death, did not excuse the appellant's 
untimely pursuit of the benefits sought.  Id.   While the 
Board is cognizant of the appellant's argument that she did 
not file an application at an earlier date because the 
veteran was not notified of the award of a permanent and 
total disability rating until December 1996, the Board must 
administer the law as it is written.

As explained above, the regulatory criteria and legal 
precedent governing eligibility for Chapter 35 education 
benefits are clear and specific, and the Board is bound by 
them.  Under governing laws, there is no basis on which to 
award the appellant retroactive Chapter 35 benefits for any 
period of enrollment prior to January 17, 1996.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App.  426, 430 (1994).



ORDER

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for any period of enrollment prior to January 17, 1996, 
is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

